Grice, Justice.
This case is controlled by the rulings in Carnegie v. First Nat. Bank of Brunswick, ante. In the instant case Polly Carnegie Pence, widow of Carter Beggs Carnegie and mother of Henry Carter Carnegie, assigned error upon the overruling of her amended motion for new trial, complaining of the decree’s determination that she is not a remainderman under the will of Mrs. Lucy C. Carnegie and has no interest in the property involved. She contended that an interest vested in her husband Carter Beggs Carnegie upon the death of *593his father Thomas Morrison Carnegie, in 1944. However, this court in the Carnegie case, supra, held that the interests here involved did not vest until 1962, when the last surviving child of Mrs. Carnegie died. Under that ruling, the interest claimed here belongs to Henry Carter Carnegie.
Submitted November 14, 1962
Decided January 16, 1963.
E. Smythe Gambrell, Gambrell, Harlan, Russell, Moye & Richardson, Charles A. Moye, Jr., John W. Chambers, James H. Bratton, Jr., Cicero Garner, Jr., for plaintiff in error.
Powell, Goldstein, Frazer & Murphy, James N. Frazer, Edw. E. Dorsey, John Marshall, B. D. Murphy, Chris B. Conyers, Conyers, Fendig, Dickey & Harris, John W. Chambers, Bennet, Gilbert, Gilbert & Whittle, John Gilbert, Julian Bennet, John Gayner, Barrie L. Jones, contra.

Judgment affirmed.


All the Justices concur.